DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant's application filed on 3/26/21.
The Examiner notes that United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
The present application is being examined under pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 are currently pending.
Claims 1 are rejected as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites receiving a request for media content from a client, the request including a client profile; performing inventory and analysis of source assets by iteratively progressing through the client profile to create output; performing a capability mapping in which a series of rules that allow the source assets to be mapped to the client profile; and planning a manufacturing process, which determines work items and execution steps from capabilities mapped in response to the request for media content from the client.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of planning the production of a media content (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion) but for the recitation of additional claim elements. That is, nothing in the claim precludes the language from being practically performed in the mind and/or by pen and paper. For example, a person is practically capable of receiving a request for media content that includes personalized specifications, iterating through the specifications to determine an analysis of assets, following a series of rules to map assets to the specifications, and planning a manufacturing process to create the personalized media content.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0046980 to Peng.
As per claims 1, An original embodiment of Peng teaches:
receiving a request for media content from a client, the request including a client identifier; ([0067] – [0070], “In one embodiment, a user sends to the subscription management module a user request for some contents on demanded via the DCD client, and the dynamic content delivery procedure specifically includes: 1: The user interacts with the subscription management module via the DCD client to order a movie. 2: The subscription management module authenticates the user.”)
performing inventory and analysis of source assets by iteratively progressing through the client profile to create output; ([0070] – [0079], “Upon the generation of the personalized processing policy, if the personalized dynamic content enabler determines that the personalized processing policy, which is generated according to the above basic information, can not meet user requirements, the personalized dynamic content enabler obtains other information from a relevant module or an external server, and regenerates a personalized processing policy according to the obtained information until the generated personalized processing policy meets the user requirements. In this process, the personalized dynamic content enabler compares the personalized processing policy with the user request and the predetermined judgment condition; if the personalized processing policy includes all contents of the user request and the judgment condition, it is determined that the personalized processing policy meets the user requirements. For example, the predetermined judgment condition designates that the personalized processing policy must include file format information, and the user request designates that the personalized processing policy must include screen size, color depth and the time period needing to be shielded. If the generated personalized processing policy includes: the file format: avi, the screen size: 160*128, the color depth: 65536, the time period to be shielded: 15 minutes 20 seconds to 15 minutes 25 seconds, the personalized processing policy meets the user requirements. If the generated personalized processing policy includes: the file format: avi, the screen size: 160*128, the time period to be shielded: 15 minutes 20 seconds to 15 minutes 25 seconds (the color depth designated by the user request is not included), or includes: the screen size: 160*128, the time period to be shielded: 15 minutes 20 seconds to 15 minutes 25 seconds (the file format designated by the predetermined judgment condition is not included), the personalized processing policy can not meet the user requirements.”)
performing a capability mapping in which a series of rules that allow the source assets to be mapped to the client profile; ([0070] – [0079])
planning a manufacturing process, which determine work items and execution steps from capabilities mapped in response to the request for media content from the client; ([0070] – [0079])
The original embodiment of Peng does not explicitly teach, but an alternative embodiment of Peng teaches:
a request for media content including a client profile; ([0023], “A personalized processing request, for requesting personalized processing for certain specific content and a certain specific user, which is initiated by an external entity to the personalized dynamic content enabler. The personalized processing request includes at least one of a content identity and a user identity. If only the user identity is included, the personalized processing request means that all contents of the user corresponding to the user identity need to be personalized before being delivered; if only the content identity is included, the personalized processing request means that the content corresponding to the content identity is personalized for all users who subscribe to or request the content. Optional content included in the personalized processing request indicates what personalized operation instructions should be returned in a personalized response.”)
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Peng to the known invention of the original embodiment of Peng would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the request sent by the client to include a client profile results in an improved invention because applying said technique ensures that the client has direct control over the type of media content to be created, thus improving the overall usability of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20050256941 to Armstrong discloses a method and system for providing rich media content over a computer network. In accordance with the invention, a server on a physical or wireless computer network polls the software, hardware, or appliance of an end user on the network, for the availability of software and/or hardware necessary for the display of rich media content. This polling is transparent to the end user and requires no action on the part of the end user. Based on the client's response, the server sends an appropriately formatted version of the rich media file. The user is not necessarily aware that this transfer is taking place, as it is taking place in the background, while the user is performing other tasks or viewing content other than that which is being transferred. Once the rich media has been transferred in its entirety and stored, or cached, in the local memory of the client, the rich media content is displayed automatically in a designated display area. The user may then be able to manipulate the rich media content without affecting the other content or tasks that were being displayed prior to the display of the rich media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685